 

Exhibit 10.1


 

PROMISSORY NOTE







May 21, 2012




FOR VALUE RECEIVED, Laredo Resources Corp., a Nevada Corporation, promises to
pay Ruth Cruz Santos on or before May 31, 2014, the amount of Ten Thousand
Dollars ($10,000) in the currency of the United States plus simple interest on
the principal amount of the loan accrued at a rate 6% per annum.




Time shall be the essence of this Promissory Note.




This Promissory Note shall be governed by and constituted in accordance with the
laws of the State of Nevada.







LAREDO  RESOURCES CORP.










Per /s/ Ruth Cruz Santos

      Ruth Cruz Santos, Pres, CEO, CFO









